Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF MlSSISSIPPI

NORTHERN DIVISION

JAMES RUSSELL MILLER, )
Plaz`nti]f )
)

Vs. ) Civil Action No. 3:14-cv-000427-HTW-LRA
)
MANAGEMENT & TRAINING )
CORPORATION, et al. , )
Defendants )

 

Response in Opposition to Plaintiff’s Motion Seeking Sanctions under Rule ll(b)

 

COMES NOW Defendant l\/[anagement & Training Corporation (“MTC”), and its
counsel, and files this opposition to Plaintiff s Motion Seeking Sanctions under Rule ll(b).
[Dl<t. 228].

INTRODUCTION

This Court should deny Plaintiff s Motion Seeking Sanctions under Rule ll(b) against
MTC’s counsel. Plaintiff has not complied With the procedural prerequisites for filing this
motion under Fed. R. Civ. P. ll(c)(Z). The motion Plaintiff served on MTC siX months ago
hears little resemblance to the motion it has now filed. MTC has therefore had no prior
opportunity to consider Plaintiff s present (meritless) allegations of misconduct

Moreover, the motion is substantively Without merit. That MTC submitted two filings
seeking different forms of relief based on the same facts and arguments does not demonstrate
MTC acted With “improper purpose.” Nor does the Wording of MTC’s Motion to Strike
constitute “abusive” language such that sanctions are appropriate Plaintiff’ s own case law

confirms this to be true. This Court should therefore deny Plaintiff s motion, Which is simply the

 

Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 2 of 13

latest in a very long line of imprudent motions and pleadings he has filed in this Court - starting
with his initial Cornplaint itself
FACTS AND BACKGROUND

On January 26, 2018, this Court entered an order awarding MTC its attorney’s fees and
costs against Plaintiff J ames Russell Miller and his counsel. [Dl<t. 191]. The Court’s order was
based on its findings that (1) Plaintiffs case was substantively frivolous and (2) his counsel’s
conduct during litigation was vexatious and unnecessarily multiplied the litigation Id. As
directed by the Court’s order, MTC subsequently filed its itemization of attorney’s fees and
costs. [Dkt. 205, 206].

Plaintiff responded to MTC’s itemization with a derisive brief accusing MTC’s counsel
of defrauding the court. [Dkt. 210, 211]. Plaintiff s only “evidence” in support this claim was a
self-interested declaration prepared by one of his own counsel. [Dkt. 211-1]. Both Plaintiffs
memorandum and counsel’s declaration openly impugned the competency of defense counsel
and declared that the billing records submitted to the Court demonstrated unethical conduct and
“fraud” by MTC’s attorneys Id.

ln response to Plaintiff’ s serious accusations, MTC began preparing a reply brief in
support of its Itemization of its Attorney’s fees (“the Substantive Reply”). MTC timely
petitioned this Court for an extension of time to file its Substantive Reply. Plaintiff opposed the
motion Due to excusable neglect, MTC’s Reply in Support of its l\/Iotion for EXtension of Time
Was not timely filed. [Dkt. 212]. MTC therefore filed a motion to file its Reply in Support of the
Motion for Extension (not its Substantive Reply) out of time. [Dkt. 214]. This Court later
considered the Motion for EXtension and Motion for Leave to File Out of Time and allowed

MTC to file its Substantive Reply. [Dkt. 222].

 

Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19. Page 3 of 13

However, while the motion for additional time to file the Reply was pending, l\/ITC also
filed a l\/lotion to Strike Plaintiff’ s Response in Opposition to Defendant’s ltemization of
Attorney’s fees. [Dkt. 215]. The Brief in Support of MTC’s l\/lotion to Strike and the later filed
Reply Brief are substantively very similar. [Dkt. 215, 216]. However, the two filings seek
different relief altogether The Motion to Strike and Brief in Support request that Plaintiff’ s
Response be removed from the docket in its entirety. Id. The substantive Reply asks that the
objections stated in Plaintiff s Response be overruled or ignored, and MTC awarded its fees as
described in its ltemization and supporting documents.

LAW AND ARGUMENT

I. Plaintiff has not complied With the procedural requirements of Rule 11.

ln order to properly file a motion for Rule 11 sanctions, counsel must prepare a motion that
“describe[s] the specific conduct that allegedly violates Rule ll(b).” But he must not file it.
lnstead, he is to serve it upon the opposing party, giving him 21 days to withdraw the allegedly
offending paper. Fed. R. Civ. P. 11(c)(2).

Here, Plaintiff vaguely claims to have complied with this requirement, attaching a letter
dated June 29, 2018. [Dkt. 228-2]. In that letter, Plairitiff s counsel states that MTC’s l\/lotion to
Strike is “frivolous” and attaches a proposed motion. The proposed motion attached to that letter,
however, is entirely different from the one now at issue. EX. 1 - Rule ll Motion sent to l\/ITC
with June 29 letter. lndeed, it focuses entirely on MTC’s substantive arguments in the l\/lotion to
Strike, and contains little discussion of “iniproper purpose” and makes no reference to any
“abusive language.”

Before Plaintiff s filing, l\/ITC had never seen the motion at issue with respect to the instant

briefing This violates Rule 11(c)(2)’s requirement that the actual motion to be filed be sent to

 

 

Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 4 of 13

counsel for review 21 days before it is filed. Plaintiff s failure to comply with this rule is
especially improper here, where the motion he previously sent to MTC’s counsel alleges wholly
different grounds for the purported Rule 11 violations at issue. MTC therefore has had no “safe
harbor” respecting Plaintiff s allegations in this motion. On this basis alone, this Court should
deny Plaintiff s motion.

II. Regardless, MTC’s Motion to Strike Was not filed for an improper purpose.

Federal Rule of Civil Procedure 11 governs the conduct of parties and attorneys concerning
their representations to the Court. Specifically, Rule ll(b) states that an attorney or
unrepresented party, by signing a written motion, certifies to the Court that it is “not being
presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of the litigation.” Fed. R. Civ. P. ll(b). Plaintiff contends the undersigned
acted with an improper purpose when filing a Reply Brief in Support of MTC’s ltemization of its
Attorney’s Fees that is, at least he claims, substantively identical to its previously filed Brief in
Support of its Motion to Strike Plaintiff s Response.1 Plaintiff insists the Motion to Strike was
an underhanded attempt to insert MTC’s arguments in support of its ltemization of Attorney’ s
Fees and Costs into the record at a time when the Court had not yet ruled on MTC’s motion for
extension of time to file its Reply Brief.

As a factual matter, the evidence does not support Plaintiffs unsubstantiated claim that
counsel was motivated by subterfuge to submit two filings based on substantially the same
arguments Instead, the evidence shows counsel permissibly pursued alternative forms of relief
based on the same facts and authorities The l\/lotion to Strike seeks the greater sanction_-

removal from the record of Plaintiff s filing. The Reply Brief, on the other hand, asks this Court

 

1 Confusingly, Plaintiff insists at the close of his memorandum that he is seeking sanctions only
for the Motion to Strike, although his argument for “improper purpose” appears to rely almost solely on
the similarities between the Motion to Strike and the Reply Brief.

4

Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 5 of 13

to overrule Plaintiff s obj ections, but not to strike his Response from the record. Plaintiff has not
identified any case law prohibiting a party from using the same arguments to support two
different forms of relief

Nor could he. This Court has made clear that a party may seek alternative forms of relief
See GulfCoast Beach Blva'., LLC v. Fia'. Nat’l Tz`tle Ins. Co., 2014 U.S. Dist. LEXlS 186617, at
*3 (S.D. l\/liss. 0ct. 10, 2014) (granting request for alternative relief). lndeed, local practice
permits parties to seek two or more remedies in the same motion ln those cases, the same
document must be filed twice on the docket. When this occurs, the two filings are 100%
identical, but are considered by the Court in support of separate remedies Plainly, an attorney
does not act improperly when he files the same document twice in order to request two different
forms of relief. lt follows that an attorney likewise does not violate Rule ll when he files two
separate documents that are substantially similar--but not 100% identical-_also seeking
different remedies There was nothing improper about the two filings at issue here.

This Court should likewise reject Plaintiff’s contention that the undersigned acted
deceitfully by filing a Motion to Strike when the Court had not yet granted his extension of time
to tile his Reply Brief. Plaintiff has not cited any authority whatsoever limiting the
circumstances under which a party may move to strike an offensive filing MTC was entitled to
file its Motion to Strike regardless of whether the Court granted its requested extension of time to
file a Reply Brief.

Plaintiff simply has not presented evidence that there was any improper purpose at play.
MTC believed its arguments for overruling Plaintiff s Obj ections to MTC’s Itemization of
Attorney’s Fees equally supported striking the pleading MTC was not required to wait until the

Court ruled on its l\/Iotion for Extension of time respecting the Reply Brief to move to strike

 

 

Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 6 of 13

Plaintiff s Response. lndeed, if it had done so, it would likely have faced allegations of dilatory
conduct from Plaintiff. Counsel’s actions in seeking two discrete forms of relief, each of which
it was and remains entitled under the rules and the rulings of this Court to seek, was
“reasonable[] under the circumstances.” Childs v. State Farm Mut. Auto. Ins. Co., 29 F.3d 1018,
1024 (Sth Cir. 1994).

Nor, importantly, has Plaintiff established as a legal matter that counsel’s purpose was
improper Rule 11 contains a non-exhaustive list of improper purposes, which include
harassment, unnecessary delay, or needless increases to the costs of litigation Plaintiff" s
memorandum suggests counsel is guilty of “filing excessive motions,” which can constitute
harassment under Rule 11. However, Plaintiff offers no authority showing that only two motions
offering the same rationale for different relief rise to the level of “excessive motions.” Plaintiff
identifies no other “irnproper purpose” purportedly motivating the undersigned’s actions

Further, what little authority Plaintiff offers in support of his “improper purpose”
argument is distinguishable First, Plaintiff cites the Ninth Circuit’s decision in Zala'ivar v. City
of Los Angeles, 780 F.Zd 823 (9th Cir. 1986) for the proposition that “successive complaints
based upon propositions of law previously rejected may constitute harassment under Rule 11.”
But Zaldz`var is wholly inapplicable to this case. Unlike Zaldivar, there are no “successive
complaints” in this case. lndeed, MTC, the Defendant in this action, has not filed a complaint at
all. Nor has MTC sought any affirmative relief against Plaintiff other than its attorney’s fees
Which have already been awarded by the Court. The two documents at issue here specifically
do not seek the same relief Even if Zaldivar’s successive complaints could reasonably be
compared to two motions in the same case, there can be no harassment where the motions were

filed for different purposes

 

 

 

 

Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 7 of 13

Likewise, unlike Zaldz`var, none of the relief requested either in MTC’s Motion to Strike
or its Reply Brief has been previously rejected. To the contrary, the Court has not ruled on the
arguments included in either document lt is wholly unclear how Plaintiff contends Zaldivar
governs this case

Nor does this case bear any resemblance to National Assoc. ofGover~nment E)nployees,
Inc. v. Nat ’l Fea'. ofFederal_ Employees, where the Court noted in dictum that “the filing of
excessive motions, even if each is ‘well grounded,’ may under some circumstances constitute
harassment sanctionable under the Rule” Plaintiff here has neither proved MTC’s two filings
were excessive, nor that the circumstances at issue here constitute harassment lndeed, both of
the filings by l\/ITC, by Plaintiff’ s own admission, are substantially similar factually and legally
and can be easily responded to and addressed by the Court.

Plaintiff s citation to Willz`am Passalacqua Buila'ers, Inc. v. Resnick Developers South,
Inc., 933 F.2d 131, 143 (Zd Cir. 1986) is inapt. ln fact, Resnick undercuts, rather than supports,
Plaintiff s declaration that “the recycling of memoranda of law for different motions has been
held to constitute harassment under Rule 11 as objective evidence of excessive motions.”
Plaintiff s Memorandum at p. 7. The Second Circuit’s opinion does not contain any language
that can be reasonably construed as a finding that using the same memoranda of law for different
motions is “obj ective evidence of excessive motions.” lnstead, the Second Circuit reversed the
New York district court’s holding that Rule 11 sanctions were appropriate where the defendant
filed two motions on the same day which contained an identical argument Resnick, 933 F.Zd at
143. While the Second Circuit expressed its “disdain” for the use of “recycled memorand[a]”, it

ultimately held that the motions at issue had not been filed for an improper purpose Id. The

 

Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 8 of 13

Second Circuit’s holding therefore, is precisely the opposite of how Plaintiff describes it. The
fact that portions of the memoranda were identical was not evidence of an improper purpose

Both l\/ITC’s Motion to Strike and its Reply Brief were filed with a proper purpose-to
seek different forms of relief from the Court regarding Plaintiff s reckless allegations of
misconduct against l\/ITC’s counsel. Plaintiff’ s conjecture that some other motive was at play is
wholly unsupported, and should not form the basis for sanctions under Rule 11.

III. The language Plaintiff identifies in MTC’s filings is not “abusive” and does not
warrant sanctions under Rule 11.

MTC does not disagree that abusive language may, under certain circumstances form the
basis for sanctions under Rule 11. But the language at issue here is not “abusive.” Plaintiff
contends the following language from the Motion to Strike and the Reply Brief warrants the
imposition of Rule ll sanctions:

0 MTC’s assertion that Plaintiff s Response to MTC’s fee application is “a stain on
[counsel’s] reputations as officers of the court.

o MTC’s characterization of Plaintiff’ s ad homine)n attacks as “bile.”
0 MTC’s allegation that Plaintiff s Response is offered “without a scintilla of evidence”

¢ MTC’s alleged assertion that Plaintiff s counsel has breached their fiduciary duties to
Plaintiff.

0 MTC’s allegation that Plaintiff s response to the fee application constitutes “libel per se.”

None of the above statements constitutes “abusive” language While MTC responded in the
strongest possible terms to Plaintiff s accusations that its counsel committed fraud, those terms
remained civil and appropriate under the circumstances As Plaintiff seemingly admits, the only
Fifth Circuit case upon which he relies to contend these statements are “abusive” featured
language that was nothing like the language used in this case See Coats v. Pz`erre, 890 F.2d 728,

734 (5th Cir. 1989). lndeed, the sanctioned party in Coats stated that opposing counsel “acted

8

 

t
Case 3:14-cv-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 9 of 13 j

like a little nasty dumb female Mexican pig in heat” and that she was “nothing but garbage.” [d.
at 734. This obscene and objectively offensive language bears no resemblance to MTC’s
language in this case

Plaintiff also relies on Redd v. Fisher Conlv'ols, 147 F.R.D. 128, 131 (W.D. Tex. 1993) to
support his claim that MTC’s language is “abusive.” However, in describing the comments at
issue in that case, he omits the most offensive portions giving rise to the court’s ultimate award
of sanctions Plaintiff’ s Memorandum at p. 9. ln Rea'a’, the court began by noting that plaintiff s
counsel had repeatedly and habitually violated the rules of court, filing multiple pleadings and
motions which both violated the local rules and lacked merit. Id. at 129. After already hearing
and denying one motion for sanctions against Plaintiff’ s counsel, the Court was pushed over the
edge by a filing so egregious that if the court were “to list each and every offending passage in
documents filed by [plaintiff s counsel], this order would approach the length of some of
[plaintiff’ s counsel’s] filings Id. at 130. Plaintiffs filings, among other things stated:
“Defendant’s resources are so plentiful, they carelessly waste tens of thousands of dollars on
Defense firms trying to cheat Plaintiff s [sic] out of their just compensation.” Id. at 131
(emphasis in original). He further stated, “[Defendant] and its defense counsel realize that they
are sizeable judicial, political, and business forces who can find a way to obtain nearly whatever
they desire by their political clout, superior litigation resources, superior financial resources and
intimidation tactics,” and “[Defendant] and its defense counsel have resorted to Hitlerian
rhetorical ploy called the ‘Bi g Lie’ by which they preemptively accuse the opposition of using
the same fraudulent tactics they are using” Id. (emphases in original) When the court asked
plaintiffs counsel what basis plaintiff had for making these allegations he alleged that the court

itself was biased by “political consideration[s]” and was not “justly interpreting the law.” Ia’.

 

 

Case 3:14-cV-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 10 of 13

Plainly, there was a great deal more “abusive” language at issue in Redd than the two
statements Plaintiff identifies in his brief. Plaintiff stretches Redd too far when he insinuates the
Court granted sanctions merely because plaintiff s counsel suggested an attorney was “ill-
serving” his client. Plaintiff s Memorandum at p. 9. Redd featured a pattern of bad behavior,
capped by accusations against the court itself and a comparison of opposing counsel’s tactics to
Hitler’s. This case, plainly, is not like Redd.

Likewise, Plaintiff understates the objectionable tactics at issue in PHI, Inc. v. Ojj*”zce &
Professional Employees International Unz`on, 2007 U.S. Dist. LEXIS 89463 (W.D. La. Dec. 4,
2007) in order to improperly parallel it with this case ln that case, the court noted one party
used the word “absurd or absurdity” six times in the same filing to describe his opponent’s
arguments Id. at *19. The other party claimed the opposing party was “cheat[ing]” it of its
choice of trial counsel, and that it engaged in an “infantile shifting of moral responsibility.” Id.
at *19-*20. That same party devoted five pages to “conjuring supposed scenarios in which [the
opposing party] developed [its] strategy with respect to filing [the motion at issue] and posing
facetious questions to the Court concerning [its] motivations for doing so.” Ia’. at 20. The mere
use of the words “absurd” and “infantile” were not, as Plaintiff suggests, alone sufficient to
warrant the warning about civility ultimately issued by the court.

ln reality, courts have found strongly worded remarks which are intended to meet the
opposing party’s arguments not to be abusive ln Mark v. New Orleans Cily, 2017 U.S. Dist.
LEXIS 74837 (May 16, 2017) a district court held that the Defendant’s language was not abusive
when, among other things, he alleged that “[t]his matter represents a classic case of abuse of
‘shot-gun’ litigation, in that the plaintiff s main focus has been on attorneys’ fees and costs rather

than focusing on any injustices suffered by the plaintif .” [d. at *14. This statement, the Court

10

 

 

Case 3:14-cV-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 11 of 13

held, was made in legitimate response to Plaintiff s arguments Ia'. at *15. The same is true of
MTC’s statements here

With respect to the first statement identified on page 8, supra, MTC stands by its
argument that Plaintiff’ s Response contains allegations that injure the reputations of Defense
counsel without evidence or cause While Plaintiff contends that all of his allegations are based
on “admissible evidence,” this is itself a disputed point MTC hotly contests Plaintiff s
contention that a declaration by one of his own attorneys (who potentially stands to bear a third
of this Court’s award of fees against Plaintiff s counsel) is admissible evidence of anything As
MTC previously argued, counsel has not been designated as an expert, is self-interested in the
matters about which he claims expertise, and lacks personal knowledge of many of the issues
discussed in his declaration While the parties clearly disagree about the character and quality of
“evidence” supporting Plaintiffs allegations against MTC’s counsel, MTC is entitled to argue its
case by describing the harm Plaintiffs conduct has inflicted. Likewise, MTC’s statement that
Plaintiff s allegations are asserted “without a scintilla of evidence” is strongly worded, but
supported by MTC’s argument that a declaration by Plaintiff s counsel is not competent evidence
that MTC’s fee application constitutes “fraud.”

Similarly, the characterization of Plaintiff s allegations as “bile” is strong, but not
abusive MTC maintains the position that Plaintiff s attacks against its counsel are personal and
should be rejected in the strongest terms Plaintiff" s allegations of fraud and incompetence are of
a type that cannot be excused as mere argument Indeed, Plaintiff s Response is more like the
objectionable content at issue in Redd than is MTC’s Motion to Strike or its Reply Brief. Unlike
Plaintiff s personal attacks, the characterization of arguments and accusations as “bile” does not

impugn Plaintiffs counsel personally or professionally

11

Case 3:14-cV-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 12 of 13

Nor does MTC’s characterization of Plaintiff s Response as “libel per se” constitute
abusive language MTC maintains that Plaintiff’ s accusations are demonstrably false, and if
published outside of a legal proceeding, would be libelous This is an accurate statement, as
relevant law defines libel to require a false and defamatory statement published to a third party
and accompanied by fault amounting to at least negligence on the part of the publisher and
actionability regardless of special harm. Allstate Ins. Co, v. Melton, 482 F. Supp. 2d 775, 784
. (S.D. Miss. 2007). MTC maintains that Plaintiff s accusations against MTC’s counsel are false
and defamatory and were made at least with reckless disregard for the harm inuring to its
attorneys’ reputations Given that counsel’s livelihood is implicated, it was appropriate to impart
to the Court how serious Plaintiff s allegations truly are

Plaintiff also insists that MTC stated without evidence that Plaintiffs counsel have
breached their fiduciary duty to their client. ln this instance, MTC rightly pointed out was that
Plaintiff s response unaccountably omits any argument particular to Plaintiff himself and not to
counsel. While MTC suggested this may indicate Plaintiff does not understand how dire his
situation is, this language stopped well short of authoritatively claiming Plaintiff s counsel
breached their fiduciary duties This simply does not rise to the level of “abusive” language
Nothing in MTC’s filings justifies the Rule 11 relief Plaintiff now seeks

CONCLUSION

Plaintiffs motion is both procedurally improper and substantively meritless The serious
allegations it contains were not made with the requisite forethought or legal support MTC and
its counsel therefore respectfully request this Court deny Plaintiff s Motion for Rule 11

Sanctions and award to MTC any and all other relief the Court deems appropriate

12

 

Case 3:14-cV-OO427-HTW-LRA Document 232 Filed 01/18/19 Page 13 of 13

Dated: lanuary 18, 2019.

Respectfully submitted,

MANAGEMENT & TRAINING CORPORATION

s/ R. chrrad Garner

R. Jarrad Garner (MSB# 995 84)
Lindsey O. Watson (MSB# 103 329)
Darryl A. Wilson (MSB# 104902)
Adams and Reese, LLP

1018 Highland Colony Parkway, Suite 800
Ridgeland, Mississippi 39157
Office: (601) 353-3234

Fax: (601) 355-9708
jarrad.garner@arlaw.com
lindsey.watson@ arlaw.com
darryl.wilson@arlaw.com

CERTIFICATE OF SERVICE

l, R. larrad Garner, one of the attorneys for the Defendant Management & Training

Corporation, do hereby certify that l have, this day, filed the foregoing with the Clerk of Court

via the Cl\/l/ECF system, which has caused a true and correct copy to be served by electronic

mail on all counsel of record.

v Dated: lanuary 18, 2019.

S/ R. Jarrad Garner
R. Jarrad Garner

13

 

